Citation Nr: 1744920	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  07-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating for diabetes mellitus, Type II, in excess of 20 percent prior to April 29, 2010; 60 percent from April 29, 2010, to May 30, 2014; and 20 percent thereafter, to include the propriety of a reduction from 60 percent to 20 percent, effective May 30, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision from the Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for diabetes mellitus and assigned a 20 percent rating from the date of claim.

In September 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In October 2008, the Board remanded the claim for additional development.  In August 2010, the Board denied entitlement to an increased rating greater than 20 percent for the Veteran's diabetes mellitus prior to April 29, 2010, and granted entitlement to a 60 percent rating from April 29, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  The August 2011 Order vacated the August 2010 Board decision in its entirety, including the grant of an increased rating of 60 percent for diabetes mellitus from April 29, 2010.  As this increased rating was effectuated by the RO in September 2010, the Board will not disturb this rating. 

In addition, the Court adopted the findings of an August 2011 Joint Motion for Remand (JMR) that concluded that the Board failed to include and address the issue of entitlement to TDIU from April 29, 2010, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In March 2012, the Board remanded the issues of entitlement to increased initial ratings for Type II diabetes mellitus and entitlement to a TDIU for additional development.  As noted in the Board's March 2012 remand, as to separate ratings for compensable complications of the Veteran's diabetes, the Board notes that the August 2011 JMR indicated concern that the Board failed to adequately consider evidence of diabetic retinopathy and neuropathy of the extremities and whether such problems were secondary to the Veteran's service-connected diabetes mellitus.  Subsequent to the case having been appealed to the Court, in a December 2010 rating decision, the RO granted entitlement to service connection for bilateral lower extremity diabetic peripheral neuropathy and assigned a separate 10 percent rating for each of the Veteran's lower extremities, effective from September 8, 2008.  In a June 2014 rating decision, the RO, in relevant part, granted increased ratings for diabetic peripheral neuropathy of the right and left lower extremities, each from 10 percent to 40 percent, effective July 26, 2010; granted service connection for peripheral neuropathy of the right and left upper extremities, each evaluated as 20 percent disabling, effective December 12, 2011; and granted entitlement to a TDIU, effective April 29, 2010.  

In an August 2017 rating decision, the RO granted an increased rating for diabetic peripheral neuropathy of the right upper extremity from 20 percent to 30 percent, effective August 26, 2016; granted service connection for diabetic peripheral neuropathy of the femoral nerve of the right and left lower extremities, each evaluated as 20 percent disabling, effective August 26, 2016; continued the 40 percent evaluations for diabetic peripheral neuropathy of the sciatic nerve of the right and left lower extremities and the 20 percent evaluation for diabetic peripheral neuropathy of the left upper extremity; and denied entitlement to service connection for hypertension as secondary to the service-connected diabetes mellitus.  In the August 2017 rating decision, the RO also granted service connection for diabetic nephropathy, retinopathy, and dermopathy and skin blisters, and assigned noncompensable evaluations.

To date, the Veteran has not expressed disagreement with either the disability ratings or effective dates assigned for these awards, or for the denial of service connection for hypertension.  For this reason, the Board concludes that those matters are not presently before the Board on appeal.  However, the Board notes that the Veteran has the remainder of the one year period from the date of notification of this decision to express disagreement if he wishes.

In the June 2014 rating decision, the RO, in relevant part, also reduced the assigned evaluation for Type II diabetes mellitus from 60 percent to 20 percent, effective May 30, 2014. 

In October 2014, the Board remanded the claim for outstanding VA treatment records to be obtained and to afford the Veteran a VA eye examination.  In February 2016, the Board again remanded the claim for additional development.  The matter is now back before the Board.

In June 2017, the Veteran submitted an Application for Automobile or other Conveyance and Adaptive Equipment, requesting an automobile conveyance.  As the AOJ has not yet addressed this claim, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  For the rating period prior to April 29, 2010, the Veteran's diabetes mellitus, Type II, required insulin, oral hypoglycemic medications, a restricted diet, and regulation of activities, but was not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, or by complications that would be compensable if separately evaluated.

2.  For the rating period beginning April 29, 2010, the Veteran's diabetes mellitus, Type II, was manifested by requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, but was not manifested by at least three hospitalizations per year, or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 29, 2010, the criteria for a 40 percent rating, but no higher, for diabetes mellitus, Type II, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  For the rating period beginning April 29, 2010, the criteria for an evaluation of 60 percent, but no higher, for diabetes mellitus, Type II, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in February 2016 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all VA outpatient treatment records from September 2015 to the present pertaining to treatment for diabetes mellitus.  The Board also instructed the AOJ to schedule the Veteran for any and all appropriate VA examinations to determine the current nature and severity of the Veteran's service-connected diabetes mellitus, Type II.  

In August 2016, the AOJ provided the Veteran with diabetes mellitus, eye, heart, hypertension, peripheral neuropathy, erectile dysfunction, kidney, and skin VA examinations.  The examination reports included all findings requested by the Board.  The AOJ also obtained updated VA treatment records from September 2015.  The AOJ readjudicated the Veteran's claim in a September 2016 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letters dated in March 2005 and June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA diabetes mellitus examinations in December 2008, May 2014, and August 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus, Type II, is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

IV.  Initial Increased Rating - Diabetes Mellitus

Historically, in a December 2005 rating decision, the RO granted entitlement to service connection for diabetes mellitus, Type II, and assigned a 20 percent rating, effective February 18, 2005.  The Veteran disagreed with the initial rating assigned and, in an August 2010 decision, the Board granted a 60 percent rating for the diabetes mellitus, Type II, beginning April 29, 2010.  The Board denied a rating higher than 20 percent prior to this date.  The Veteran appealed the Board's decision to the Court and, in an August 2011 Order, the Court vacated the August 2010 decision of the Board and remanded the matter for readjudication.  In a June 2014 rating decision, the RO decreased the rating for the diabetes mellitus, Type II, from 60 percent to 20 percent, effective May 30, 2014.

The Board initially notes that the June 2014 rating decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e).  As such, the claim before the Board is essentially a claim for entitlement to an initial rating for diabetes mellitus, Type II, in excess of 20 percent prior to April 29, 2010; 60 percent from April 29, 2010, to May 30, 2014; and 20 percent thereafter.

After reviewing the relevant evidence of record and resolving any doubt in favor of the Veteran, for the rating period prior to April 29, 2010, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus, Type II. 

For the rating period prior to April 29, 2010, the medical evidence of record shows that the Veteran was on insulin, oral hypoglycemic medications, and a restricted diet.  See, e.g., June 2005 statement from Dr. W. M., September 2005 statement from Dr. J. Y., and June 2008 statement from Dr. S. P.; see also VA examination dated in December 2008.  

Further, the evidence is in equipoise as to whether the Veteran has been required to restrict physical activity levels in order to prevent episodes of ketoacidosis or hypoglycemia during this appeal periods.  In this regard, the Board acknowledges that in statements dated in June 2005 and September 2005, Drs. W. M. and J. Y. both indicated that the Veteran's diabetes mellitus did not require regulation of activities.  Additionally, the December 2008 VA examiner found that the Veteran was restricted in his ability to perform strenuous activities as a result of his lumbar spine condition, not his diabetes mellitus.  However, in a statement dated in June 2008, the Veteran's treating VA physician, Dr. S. P., indicated that the Veteran's overall activity level was decreased as a result of his neuropathy, restrictions imposed by his diabetes diet and therapy, and his lumbar spine condition.  Moreover, submissions from the Veteran throughout this rating period indicated that the Veteran has, in fact, had to regulate his activities in order to control his diabetes.  See, e.g., November 2006 notice of disagreement and September 2008 hearing testimony.  

In light of the foregoing, the Board resolves any reasonable doubt in the Veteran's favor, and finds that he avoided strenuous occupational and recreational activities to manage his diabetes.  See Camacho, 21 Vet. App. at 364.  Thus, for the rating period prior to April 29, 2010, the criteria for a 40 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

However, in the absence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, plus noncompensable diabetic complications, the criteria for the next higher rating have not been met.  To that effect, the evidence of record shows that the Veteran has not been hospitalized for hypoglycemia during the appeal period prior to April 29, 2010, and does not visit a diabetic care provider for ketoacidosis or a hypoglycemic reaction at least twice a month.  In this regard, the first record of hospitalization is dated April 29, 2010 (the period in which the Veteran is receiving a 60 percent rating), and it is noted in those hospitalization records that it was the first ever hospitalization due to the Veteran's diabetes, and that he had never had any acute illness prior to that time.  The records also show that the Veteran was followed every two to four months, not twice per month or more, by a diabetic care provider.  See, e.g., December 2008 VA examination (every two to three months per Veteran) and March 2005 private treatment record (follow-up in four months).

The Board notes that the Veteran is currently assigned a 60 percent rating for his diabetes mellitus, Type II, from April 29, 2010, to May 30, 2014.  Specifically, in an August 2010 decision, the Board found that the manifestations of the Veteran's diabetes mellitus, Type II, more closely approximated the criteria for a 60 percent rating under Diagnostic Code 7913 beginning on and after April 29, 2010, based on private treatment records showing the Veteran was hospitalized for a week or so on April 29, 2010, due to a hypoglycemic reaction.  As discussed above, in a June 2014 rating decision, the RO decreased the rating for the diabetes mellitus, Type II, from 60 percent to 20 percent, effective May 30, 2014, based on the finding that the VA treatment reports did not show any hospitalizations for diabetes since 2010, diabetic ketoacidosis, or regulation of activities as a result of the diabetes mellitus.

After reviewing all the relevant evidence of record, the Board finds that the rating reduction from 60 percent to 20 percent, effective May 30, 2014, for the Veteran's diabetes mellitus, Type II, was not warranted.  

In this regard, the medical evidence of record shows that, for this entire period, the Veteran was on insulin, oral hypoglycemic medications, and a restricted diet.  See, e.g., May 2014 and August 2016 VA examinations; see also February 2011 VA treatment record.  Moreover, the August 2016 examiner specifically found that the medical management of the Veteran's diabetes mellitus, Type II, required regulation of activities.  The examiner noted that the Veteran had a stationary bike he had to exercise on ten to fifteen minutes per day.  The Board acknowledges that the May 2014 VA examiner indicated that the Veteran's diabetes did not require regulation of activities; however, the May 2014 examiner nonetheless found that the Veteran's diabetes mellitus, Type II, impacted his ability to work in that he would get weak and have to sit down.  The examiner found that the Veteran had low blood sugars on occasion, which might put him at risk if he was doing labor intensive employment.  These findings suggest avoidance of strenuous occupational and recreational activities as a result of the diabetes mellitus.  See Camacho, 21 Vet. App. at 364.  

The evidence is also in equipoise as to whether the Veteran has been hospitalized for his diabetes mellitus, Type II during this period.  In this regard, the evidence reveals that the Veteran was hospitalized in October and December 2015.  In October 2015, the Veteran was treated for a reported weight gain of 14 pounds overnight.  The diagnosis was acute kidney disease stage 3 to 4, uncontrolled diabetes, bilateral leg swelling, hypokalemia, hypertension, and a history of sleep apnea.  The Veteran was sent to a hospital for overnight evaluation and further work-up.  His admission diagnosis was congestive heart failure and dyspnea.  An endocrinologist had to be contacted for his worsening diabetes and his medications were adjusted.  In December 2015, the Veteran was admitted to a VA Medical Center for non-compliance with diet and congestive heart failure.  His medications were re-evaluated, and he was stabilized and sent home.  Following these hospitalizations, the Veteran's diabetes medication has been increased to five injections of insulin a day plus oral hypoglycemics.  The evidence also shows the Veteran is on a restricted salt diet as well as a diabetic diet.  

The Board acknowledges that these hospitalizations were primarily for the Veteran's service-connected heart condition.  However, the October 2015 hospitalization referenced uncontrolled diabetes.  Moreover, an endocrinologist had to be contacted during this hospitalization for the Veteran's worsening diabetes and his medications were adjusted.  In light of the foregoing, the Board resolves any reasonable doubt in the Veteran's favor, and finds that the October 2015 hospitalization was, at least in part, a result of the Veteran's diabetes mellitus.  

The Board also finds that during this timeframe, the Veteran had diabetic complications (retinopathy, nephropathy, erectile dysfunction, and dermatophy with blisters) that have been found to be noncompensable by the RO.

Thus, for the entire rating period beginning April 29, 2010, the criteria for a 60 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Veteran has requested a 100 percent rating for the diabetes mellitus, Type II, for this period.  See, e.g., December 2015 statement (arguing he was hospitalized twice within two months and takes five insulin shots a day plus diabetic pills) and October 2016 statement (arguing he has unmanageable diabetes).  However, the Board finds that the criteria for a 100 percent rating is not warranted during this timeframe.  In this regard, there is no suggestion at any time that the Veteran's diabetes mellitus, Type II, caused episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength.  In this regard, the records reveal that the Veteran was followed by a diabetic care provider every two to three months, not weekly.  See, e.g., May 2014 VA examination (visits care provider less than two times per month with episodes of hypoglycemia less than two times per month) and August 2016 VA examination (visits care provider less than two times per month); see also October 2016 statement (visits doctor for diabetes every two to three months).  Moreover, as discussed above, during this timeframe, there has only been evidence of, at most, one hospitalization per year pertaining to the Veteran's diabetes.  As such, for the period beginning April 29, 2010, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 7913.  

As directed by VA regulations, the Board must also consider whether the Veteran experienced any separately compensable complications from his diabetes mellitus, Type II.  As discussed in the Introduction, the record reflects that the Veteran has already been granted service connection for coronary artery disease, rated as 100 percent disabling; diabetic peripheral neuropathy of the sciatic nerve of the right and left lower extremities, each rated as 40 percent disabling; diabetic peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; diabetic peripheral neuropathy of the femoral nerve of the right and left lower extremities, each rated as 20 percent disabling; and erectile dysfunction, diabetic nephropathy, diabetic retinopathy, and diabetic blisters, all rated as noncompensable.  In an August 2017 rating decision, the RO also denied entitlement to service connection for hypertension as secondary to the diabetes mellitus, Type II.

To date, the Veteran has not expressed disagreement with either the disability ratings or effective dates assigned for these awards, or for the denial of service connection for hypertension.  For this reason, the Board concludes that those matters are not presently before the Board on appeal.  There is no evidence of any other complications warranting compensable evaluations resulting from the Veteran's service-connected diabetes mellitus, Type II.

For the reasons explained above, for the period prior to April 29, 2010, the criteria for a 40 percent rating, but no higher, have been demonstrated.  Moreover, for the period beginning April 29, 2010, the criteria for a 60 percent rating, but no higher, has been demonstrated.  As the preponderance of the evidence is against ratings higher than the currently assigned 40 and 60 percent ratings, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Extraschedular Consideration

The Board finds that entitlement to an extraschedular rating has been raised by the Veteran's representative.  See August 2014 informal hearing presentation.  As such, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's symptoms of diabetes mellitus, Type II, are specifically addressed by his 40 percent and 60 percent ratings under Diagnostic Code 7913.  Additional complications of his diabetes mellitus are also addressed by Note (1), and have already been separately addressed by the RO.  The Veteran's representative has not articulated any symptoms or manifestations of the diabetes mellitus, Type II, that are outside the rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

As noted above, the Board has found that the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, and therefore the second and third questions posed by Thun are moot.  However, even if Thun element 1 were satisfied, the Veteran's case would still not be eligible for referral because the Board finds that the second Thun element is not satisfied for the following reasons.  

The Board finds that the Veteran's service-connected diabetes mellitus, Type II, does not present an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  As discussed above, there are no frequent periods of hospitalization during the time period on appeal.  As to employment, the Board has considered the general assertion put forth by the Veteran's representative in the informal hearing presentation that the Veteran's diabetes and other related conditions have rendered the Veteran unemployable.  However, the Board notes that the Veteran has already been granted a total disability rating based on individual unemployability based, in part, on his diabetes mellitus, Type II.  The record does not demonstrate any other reason why an extraschedular rating should be assigned.  Thus, even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted.

ORDER

For the rating period prior to April 29, 2010, a 40 percent rating, but no higher, for diabetes mellitus, Type II, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an evaluation in excess of 60 percent from April 29, 2010, to May 30, 2014, is denied.

For the rating period beginning May 31, 2014, a 60 percent rating, but no higher, for diabetes mellitus, Type II, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


